DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informality:  the use of ‘and/or’.  Appropriate correction is required. For the purposes of examination, the claim as written is interpreted as “wherein the first view comprises at least one of a view angle, a plane, and an orientation.” Refer to footnote 4 of Ex parte Gross (Appeal No. 2011-004811), in which the Board noted that the “preferred verbiage” is “at least one of A and B” to communicate the same scope.
	Claim 18 is objected to because of the following informality: Unclear syntax between the functions performed by the image processor. Applicant may consider rewording the claim to read, “the system of claim 13 wherein the image processor is configured to determine the view from second scan data and a view identification, and is configured to determine the first scan data from the second scan data and the view.”	
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 and 18 recite the limitation “second scan data” in the second line of both claims.  There is insufficient antecedent basis for this limitation in the claim. “Second scan data” is not recited by the parent claim 13, and absent any definite articles (e.g., ‘the’, ‘a’, etc.) it is unclear whether the “second scan data” refers to a new scan data separate from the “first scan data”, or whether it is to be interpreted as “a subsequent scan” as recited in claim 14. For the purposes of examination, “second scan data” and “subsequent scan data” are interpreted as being the same. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aase et al. (US 2020/0289096). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
a method of ultrasound imaging (“certain embodiments relate to ultrasound imaging” such as “a method and system for providing standard ultrasound scan plane views” ([0001])), the method comprising 
scanning, by an ultrasound imaging system, a first volume of a patient, where a transducer for the scanning is held at a first location during the scanning in paragraph [0044]: “the ultrasound system 100 may acquire scan planes with an ultrasound probe 104 positioned at a scan position over region of interest, such as an apical window or a parasternal window over a heart.” In this instance, the heart corresponds to a volume of a patient.  
Aase further teaches searching for a first view from scan data from the first volume in paragraph [0045]: Specifically, “at step 304, the signal processor 132 of the ultrasound system 100 may process the acquired scan planes to detect whether the acquired scan planes include a first standard view.” 
Aase further discloses determining a change in a field of view for the transducer at the first location, the change to acquire data for the first view in paragraph [0046]: “The process may proceed to step 308 if a first standard view is not identified by the view identification processor 140 and a system assistance option is manually or automatically selected,” wherein “additionally and/or alternatively, steps 302 through 306 may be repeated until the ultrasound operator manually positions the probe 104 at a position to acquire a scan plane 210 having a first standard view as identified by the view identification processor 140.” In other words, it is determined that a change in the field of view is required if the “view identification processor 140” does not identify a “first standard view” which results in repositioning of the “probe 104”. 
Aase further teaches scanning, by the ultrasound imaging system, a second volume of the patient, the second volume having the changed field of view: First, repositioning the probe as second volume having a changed field of view from the scanning of the first volume. Additionally, “at step 308, the signal processor 132 of the ultrasound system 100 may automatically rotate the scan plane acquisitions and perform image detection on the acquired scan planes until a scan plane 210 having the first standard view is identified,” wherein  “in various embodiments, the image rotation processor 150 may additionally and/or alternatively tilt the scan plane acquisition angle in azimuth and/or elevation directions such that planes at different acquisition rotational and/or tilt angles may be acquired by an ultrasound probe 104 held in a fixed position. The view identification processor 140 performs image detection on the scan planes acquired at the different acquisition rotational and/or tilt angles until the first standard view is identified” ([0047]). Here, the change in the angle by rotation or tilt results in a different field of view, and therefore a different volume being scanned. The latter evidence (paragraph [0047]) further teaches identifying the first view from scan data from the second volume. 
Finally, Aase discloses generating an image for the first view from the scan data, the image generated based on the identification of the first view in paragraph [0048]: “At step 310, the signal processor 132 of the ultrasound system 100 may display the first standard view acquired at step 304 or 308. For example, the signal processor 132 may present the scan plane 210 of the standard view on a display 200 of a display system 134.”

With regard to claim 2, Aase further teaches wherein searching and identifying are performed by an analysis component (“view identification processor 140”) and determining is performed by a control component (“the signal processor 132 may include an image rotation processor 150 that comprises suitable logic, circuitry, interfaces and/or code that may be to automatically rotate and/or tilt the acquisition of the scan plane to obtain a desired and acceptable or best standard view” ([0033])). 

Regarding claim 3, Aase further teaches wherein searching for the first view comprises locating the first view as a subset of the first volume, and wherein determining the change comprises determining the change based on the subset. It is inherent to the scanning to obtain data from regions not representing the “first standard view”, especially in instances where the “first standard view” is not identified by the “view identification processor 140”. Aase specifically lists “a number of pre-defined standard views, such as a four chamber (4CH) view, a two chamber (2CH) view, an apical long axis (APLAX) view, and the like” ([0027]), wherein each of these views is defined by a specific desired subset which is necessarily identified based on surrounding regions obtained in the scan. 

With regard to claim 4, Aase further teaches wherein searching for the first view comprises failing to locate the first view in the first volume, and wherein determining the change comprises expanding the first volume to the second volume or shifting the first volume to the second volume as previously conveyed for claim 1 in paragraphs [0045]-[0047]. For instance, tilting “the scan plane acquisition angle in azimuth and/or elevation directions such that planes at different acquisition rotational and/or tilt angles may be acquired by an ultrasound probe 104 held in a fixed position” ([0047]) necessarily results in expansion of the field of view of the first volume by acquisition of regions scanned in the second volume. Further, the operator manually repositioning the probe 104 as conveyed in paragraph [0046] results in shifting the first volume to the second volume obtained by scanning. 

wherein identifying the first view comprises identifying with a machine-learned model in paragraph [0045]: The view identification processor 140 may apply image detection algorithms, one or more deep neural networks (e.g., a convolutional neural network) and/or may utilize any suitable form of image detection techniques or machine learning processing functionality configured to automatically identify standard views of an anatomical structure provided in the acquired scan planes.”

With regard to claim 6, Aase further teaches wherein identifying with the machine-learned model comprises inputting the scan data from the second volume where the machine-learned model was trained with deep learning in paragraph [0045]: “The view identification processor 140 may apply image detection algorithms, one or more deep neural networks (e.g., a convolutional neural network) and/or may utilize any suitable form of image detection techniques or machine learning processing functionality configured to automatically identify standard views of an anatomical structure provided in the acquired scan planes.” Further, since “steps 302 through 306 may be repeated until the ultrasound operator manually positions the probe 104 at a position to acquire a scan plane 210 having a first standard view as identified by the view identification processor 140” ([0046]), it is inherent that the “view identification processor 140” would apply the machine learned model with any of the volume scan data obtained from which the first standard view can be identified, including scan data from the second volume.  
Regarding claim 7, Aase further teaches wherein identifying the first view comprises identifying a spatial parametric representation of a planar region of the second volume. The broadest reasonable interpretation of a spatial parametric includes the typical planar representations of the standard views listed in [0027] (“four chamber (4CH) view, a two chamber 

    PNG
    media_image1.png
    449
    779
    media_image1.png
    Greyscale

Reproduction of Fig. 6 of Rafter et al. displaying example planar standard views.


With regard to claim 8, Aase further teaches wherein the first view comprises a view angle, a plane, and/or an orientation (“view identification processor 140 of the signal processor 132 performs image detection on the acquired scan planes as described in step 304” ([0046])), and wherein generating comprises generating the image with the view angle, the plane, and/or the orientation in paragraph [0048]: “the signal processor 132 may present the scan plane 210 of the standard view on a display 200 of a display system 134.” 

Regarding claim 9, Aase further teaches determining a scan pattern for scanning the second volume in paragraph [0047]: “At step 308…an image rotation processor 150 of the signal processor 132 may iteratively rotate the scan plane acquisition angle such that scan planes at different acquisition angles may be acquired by an ultrasound probe 104,” wherein the broadest scan pattern includes iterative angle rotations of acquired scans. Further, the term “iterative” suggests known or predefined angle values for the rotations. 

With regard to claim 10, Aase further teaches wherein determining the change comprises determining context for the identifying similarly to claim 3. Further, “the signal processor 132 may include an image rotation processor 150 that comprises suitable logic, circuitry, interfaces and/or code that may be operable to automatically rotate and/or tilt the acquisition of the scan plane to obtain a desired and acceptable or best standard view… For example, in response to an instruction to acquire a 2CH view of a heart after an ultrasound probe 104 is manually positioned at the apical window of a patient and a 4CH view is acquired as identified by the view identification processor 140, the image rotation processor 150 may automatically rotate the scan plane acquisition angle a pre-defined amount, such as −60 degrees (i.e., 60 degrees rotation in a counter-clockwise direction) from the 4CH view, to acquire a scan plane” ([0033]). Here, information relating to the field of view (i.e., “4CH view”) and orientation of the probe ( i.e., “at the apical window of a patient”) is encompassed by the definition of context in the instant application’s specification (paragraphs as numbered in applicant’s pre-grant publication US 2021/0128108): “context information (e.g., field of view, orientation, or other acquisition characteristic)” ([0013]).

Regarding claim 11, Aase further teaches wherein scanning the second volume comprises scanning the second volume with the transducer in the first location as previously conveyed for claim 1 in paragraph [0047]: “in various embodiments, the image rotation processor 150 may additionally and/or alternatively tilt the scan plane acquisition angle in azimuth and/or elevation held in a fixed position.”

With regard to claim 12, Aase further teaches wherein the scanning the first and second volumes in combination with the identifying comprises generating the image of the first view without requiring adjustment of the first location by the user by the same evidence and logic pattern as previously conveyed for claim 11 and the relevant portions of claim 1. The evidence of paragraph [0047], where the at step 308 (after first standard view not identified) further scans are performed while the “ultrasound probe 104” is “held in a fixed position”, specifically suggests that the ultrasound probe has not moved position from the first and subsequent scans while the “view identification processor 140” performs identification of the first standard view in the scan planes. 

Regarding claim 13, Aase further teaches a system for ultrasound imaging (“certain embodiments relate to ultrasound imaging” such as “a method and system for providing standard ultrasound scan plane views” ([0001])), the system comprising:
a transmit beamformer (transmit sub-aperture beamformer 114);
a receive beamformer (receive sub-aperture beamformer 116);
a transducer connectable with the transmit and receive beamformers (probe 104 with multiple transducer elements connected to the transmit sub-aperture beamformer 114 and receive sub-aperture beamformer 116 as illustrated in Fig. 1);
an image processor (signal processor 132) configured to both determine a view for imaging and determine first scan data to be acquired in a scan by the transmit and receive beamformers using the transducers (see descriptions of the view identification processor in  the first scan data including data for the view and surrounding context data (see analysis for claims 3 and 10);
wherein the transmit and receive beamformers are configured to perform the scan (inherent operation of ultrasonic probe as provided in paragraphs [0021]-[0025]), and the image processor is configured to generate an image of the view (“The signal processor 132 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to process ultrasound scan data (i.e., summed IQ signal) for generating ultrasound images for presentation on a display system 134” ([0028]));
a display configured to display the view (display system 134).

Regarding claim 14, Aase further teaches wherein the scan comprises a subsequent scan, and wherein the image processor is configured to determine the view from a view identification and scan data from a previous scan as previously conveyed from relevant portions of claim 1 (paragraphs [0045]-[0047]). 

With regard to claim 15, Aase further discloses wherein the image processor is configured to determine the view as a spatial representation representing a sub-part of the scan data from the previous scan as previously conveyed in claims 3 and 7 and further in paragraph [0032]: “The view identification processor 140 may be configured to provide information regarding the view type and/or view quality of the currently acquired scan plane to an image rotation processor 150 of the signal processor 132.” The view type is interpreted as any of the standard views listed in paragraph [0027] (“such as a four chamber (4CH) view, a two chamber (2CH) view, an apical long axis (APLAX) view, and the like”), whereupon once the type is 

Regarding claim 16, Aase further teaches wherein the image processor is configured to determine the view as a plane ([0046]) and wherein the scan is of a volume ([0044]) as previously conveyed in claim 1.

With regard to claim 17, Aase further discloses wherein the image processor is configured to determine the view from second scan data input to a deep machine-learned network as previously conveyed for claims 5 and 6 in paragraphs [0045]-[0046].

Regarding claim 18, Aase further teaches wherein the image processor is configured to determine the view from second scan data and a view identification, is configured to determine the first scan data from the second scan data and the view in paragraph [0033]: “in response to an instruction to acquire a 2CH view of a heart after an ultrasound probe 104 is manually positioned at the apical window of a patient and a 4CH view is acquired as identified by the view identification processor 140, the image rotation processor 150 may automatically rotate the scan plane acquisition angle a pre-defined amount, such as −60…from the 4CH view, to acquire a scan plane. In various embodiments, the view identification processor 140 may be configured to analyze the acquired scan plane to determine whether an acceptable 2CH view was acquired” ([0033]). The selected 2CH view corresponds to the view identification, while “scan plane to determine whether an acceptable 2CH view was acquired” from the “4CH view” second scan data. Given this evidence, it is inherent to the system of Aase to determine the first scan data (i.e., the 4CH view) from the second scan data (i.e., acquired scan with acceptable the 2CH view) and the view (i.e., 2CH view).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793